Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 03/17/21.
Claims 1-7 and 10-20 are pending in the application. Claims 8-9 are cancelled.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/21 03/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Information transmission apparatus and appliance management systems for optimizing transmission efficiency through data buffering. 


Claim Objections
Claim 2 recites a sentence fragment (e.g. “appliances to be transmitted by the transmission unit, in the first reception processing unit when the information about the a write failure rate is low.”).  Clarification is requested whether the bolded portion is intended to reflect that a write failure is low after data is written into a database.  For purposes of examination, the language is interpreted as writing data to a database with minimal data loss.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a first reception processing unit  configured to write information about the appliances that has been received to the database ->  (Figure 5-210)
a second reception processing unit  configured to write information about the appliances that has been received to the database -> (Figure 5-220)
a  transmission unit  configured to transmit the information about the appliances to the first reception processing unit or to the second reception processing unit via a communication line -> Figure 5-70: As interpreted, a “local controller” is the linked structure)
a transmission information creation unit configured to create transmission information ->  “processor of the local controller functions as a transmission information creating unit” (Figure 5-60)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 recite the following generic placeholders:
a first reception processing unit  configured to write information about the appliances that has been received to the database ->  (Figure 5-210)
a second reception processing unit  configured to write information about the appliances that has been received to the database -> (Figure 5-220)


     Claims 3-7 and 10-20 are rejected based on their respective dependency of a rejected base claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claims 1-2 recite the following generic placeholders:
a first reception processing unit  configured to write information about the appliances that has been received to the database ->  (Figure 5-210)
a second reception processing unit  configured to write information about the appliances that has been received to the database -> (Figure 5-220)

The specification does not describe in sufficient detail the particular structure linked to each respective unit.  The linked structure could encompass any and all hardware or software structures for implementing the claimed functionality.  Accordingly, the specification does not appear to support that Applicant was in possession of the linked structures.
  Claims 3-7 and 10-20 are rejected based on their respective dependency on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 2020/0133219) in view over Harasawa et al. (PG/PUB 2017/0060439).

Claim 1 
     ISCHIZAKA teaches an appliance management system managing information about a plurality of appliances (ABSTRACT, Figure 1), the appliance management system comprising:
an information collection system (Figure 2-3) including
a database storing the information about the appliances (Figure 2-40)
a first reception processing unit (Figure 2-31) configured to write information about the appliances that has been received to the database (Figure 2-70, 0043); and
a second reception processing unit (Figure 2-32) configured to write information about the appliances that has been received to the database (Figure 2-80, see also 0071, 0077, 0082: see updating element 81 based on received data)
 an information transmission apparatus (Figure 3-4, see also Figure 4) including a transmission unit (Figure 4-130, 140) configured to transmit the information about the appliances to the first reception processing unit or to the second reception processing unit via a communication line (Figure 4)  and
a transmission information creation unit (Figure 3-130, 110) configured to create transmission information, the transmission information being the information about the appliances to be transmitted bv the transmission unit (Figure 3, Figure 4)
 the first reception processing unit including 
the second reception processing unit including 

the transmission information creation unit being further configured to create as the transmission information to be sent to the first reception processing unit, first transmission information from first-type information about the appliances (Figure 3-120, 0075-76. 0095-96)
create as the transmission information to be sent to the second reception processing unit, second transmission information from second-type information about the appliances, and the transmission unit being further configured to send the first transmission information to the first reception processing unit (Figure 3-120, 0075-76, 0095-96) and
the second transmission information to the second reception processing unit (Figure 3-120, 0075-77, 0095-96)
          Harasawa et al. teaches:
 a first buffer configured to temporarily save information (0012, 0027, 0040)
a second buffer configured to temporarily save information (0012, 0027, 0040)
the first buffer having a capacity larger than a capacity of the second buffer (0012, 0027, 0040)
     ISHIKAWA teaches first and second reception processing units (ABSTRACT, Figure 2)

       One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of ISHIKAWA, namely remotely monitoring, managing, and storing air conditioning state data, to the teachings of Harasawa, namely storing data within first or second memory buffers as a function of data characteristics, would achieve an expected and predictable result via adapting the first and second reception units to integrate the respective first or second . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 20200133219) in view over Harasawa et al. (PG/PUB 2017/0060439) and in further view over Lawson (PG/PUB 20140028462).

3.    The combination of ISCHIZAKA and Harasawa et al. teaches an appliance management system according to claim 1 but does not teach the frequency limitations a described below.  Lawson teaches the frequency limitations as described below.  
the transmission unit is further configured to send the first transmission information to the first reception processing unit and to send the second transmission information to the second 
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Lawson (e.g. reporting data with a frequency of less than every five minutes), to the teachings of ISCHIZAKA (e.g. collecting air conditioner state data), would achieve an expected and predictable result via combining said elements using known methods.  The application of the methods for variable reporting, as per Lawson, when applied to the collection intervals of ISCHIZAK would have resulted in an improved invention via providing sufficient early warnings for determining abnormal performance (Lawson, 0003-0004)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 20200133219) in view over Harasawa et al. (PG/PUB 2017/0060439) in view over Arensmeier (USPN 9368436).
6.    The cited combination of ISCHIZAKA and Harasawa et al. teaches the appliance management system according to claim 1, wherein
the appliance is air conditioner (ABSTRACT)
the first-type information about the appliance includes at least one of information 
the second-type information about the appliance includes at least one of information about at least one of operation and non-operation of the air conditioners, information about an operating mode of the air conditioners, and a set temperature of the air conditioners  (ISHIZAKA, 0040, 0043)
Arensmeier teaches a first type information comprising:
       an abnormality in the air conditioners, information about an abnormality in the transmission unit, and information about an abnormality in the transmission information creation unit (Col 6 lines 18-29, Col 20 lines 44-48,  Col 28 lines 34-50, Col 30 lines 54-62, Col 44 lines 60-67,Col 46 lines 15-18, Figure 8)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Arensmeier, namely providing information about an air conditioner abnormality, to the teachings of Lawson, namely providing air conditioner state data, would achieve an expected and predictable result via adapting the first information of Lawson to comprise the abnormal information of Arensmeier.  The application of the methods of Arensmeier for determining abnormal air conditioner operation when applied to the air conditioner system of ISCHIZAKA would yield an improved invention for diagnosing abnormal data (Arensmeier, Col 1 lines 15-18, col 3 lines 25-29)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 20200133219) in view over Harasawa et al. (PG/PUB 2017/0060439) in view over McFarland (PG/PUB 2007/0242688).

7.    The combination of ISCHIZAKA and Harasawa teaches the appliance management system according to claim 1 wherein
the transmission information creation unit is further configured to create the first transmission information from information about the appliance (ABSTRACT, supra claim 1, see communicating operating state information)

 McFarland teaches creating transmission information from the information that has been changed from the information about the appliance included in the first transmission information previously sent from the transmission unit (e.g. as interpreted, communicating updated information based on a comparison between current and previously communicated sensor information, 0017-0018)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of McFarland (e.g. creating a new transmission of data based on a comparison with previously sent data), to the teachings of ISCHIZAKA (e.g. remotely monitoring operation data received from an air conditioner, where the operating data represents the information), would achieve an expected and predictable result via combining said elements using known methods.  The application of the methods of McFarland for selectively communicating new transmission information to the method of communicating data of 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 20200133219) in view over Hyde et al. (PG/PUB 20140136903).
2.   ISCHIZAKA teaches an appliance management system managing information about a plurality of appliances, the appliance management system comprising:
an information collection system (Figures 2-3) including:
a database (Figure 2-40) storing the information about the appliances, a first reception processing unit (Figure 2-31) configured to write information about the appliances that has been received to the database, and a second reception processing unit (Figure 2-32) configured to write information about the appliances that has been received to the database (Figure 2-80, see also 0071, 0077, 0080)
an information transmission apparatus (Figure 3-4, see also Figure 4)  including:
a transmission unit (Figure 4-130, 140) configured to transmit the information about the appliances to the first reception processing unit or to the second reception processing unit via a communication line, and
a transmission information creation unit (Figure 3-130, 110) configured to create transmission information, the transmission information being the information about the appliances to be transmitted by the transmission unit, in the first reception processing unit when the information about the appliances that has been  (0008, 0039: as interpreted, ISCHIZAKA teaches storing data within a database and accordingly would be low
in the second reception processing unit, when the information about the appliances that has been received is written to the database, 
the transmission information creation unit being further configured to create as the transmission information to be sent to the first reception processing unit, first transmission information from first-type information about the appliances (Figure 3-120, 0075-76, 0095-96, Figure 3-120, 0075-77, 0095-96))
create as the transmission information to be sent to the second reception processing unit, second transmission information from second-type information about the appliances, and the transmission unit being further configured to send the first transmission information to the first reception processing unit and the second transmission information to the second reception processing unit (Figure 3-120, 0075-76, 0095-96, Figure 3-120, 0075-77,)
 Hyde et al. teaches:
information is written to the database.. a write failure rate is low (0046-47, 0061, 0094)
a write failure rate is higher than the write failure rate in the first reception processing unit (0061, 0065, 0096, 0177)
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 20200133219) in view over Hyde et al. (PG/PUB 20140136903) in view over Lawson (PG/PUB 20140028462).


 wherein the transmission unit is further configured to send the first transmission information to the first reception processing unit and to send the second transmission information to the second reception processing unit with a frequency of once every predetermined period of five minutes or less ((Lawson, 0138)
One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Lawson (e.g. reporting data with a frequency of less than every five minutes), to the teachings of ISCHIZAKA (e.g. collecting air conditioner state data), would achieve an expected and predictable result via combining said elements using known methods.  The application of the methods for variable reporting, as per Lawson, when applied to the collection intervals of ISCHIZAK would have resulted in an improved invention via providing sufficient early warnings for determining abnormal performance (Lawson, 0003-0004)


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 20200133219) in view over Hyde et al. (PG/PUB 20140136903) in view over Arensmeier (USPN 9368436).

the first-type information about the appliance includes at least one of information about an 
the second-type information about the appliance includes at least one of:
information about at least one of operation and non-operation of the air conditioners,
information about an operating mode of the air conditioners, and a set temperature of the air conditioners (ISHIZAKA, 0040, 0043)

Arensmeier teaches a first type information comprising:
       an abnormality in the air conditioners, information about an abnormality in the transmission unit, and information about an abnormality in the transmission information creation unit (Col 6 lines 18-29, Col 20 lines 44-48,  Col 28 lines 34-50, Col 30 lines 54-62, Col 44 lines 60-67,Col 46 lines 15-18, Figure 8)
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Arensmeier, namely providing information about an air conditioner abnormality, to the teachings of Lawson, namely providing air conditioner state data, would achieve an expected and predictable result via adapting the first information of Lawson to 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 20200133219) in view over Hyde et al. (PG/PUB 20140136903) in further view over Arensmeier (USPN 9368436) and in further view over McFarland (PG/PUB 2007/0242688).

19.   The combination of ISCHIZAKA and Hyde et al. teaches the appliance management system according to claim 18, wherein the transmission information creation unit is further configured to create the first transmission information from information about the appliance 

 McFarland teaches creating transmission information from the information that has been changed from the information about the appliance included in the first transmission information previously sent from the transmission unit (e.g. as interpreted, communicating updated information based on a comparison between current and previously communicated sensor information, 0017-0018)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ISCHIZAKA (PG/PUB 20200133219) in view over Hyde et al. (PG/PUB 20140136903) and in further view over McFarland (PG/PUB 2007/0242688).
20. The combination of ISCHIZAKA and Hyde teaches the appliance management system according to claim 2, wherein the transmission information creation unit is further configured to create the first transmission information 
        McFarland teaches creating transmission information from the information that has been changed from the information about the appliance included in the first transmission information previously sent from the transmission unit (e.g. as interpreted, communicating updated 
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of McFarland (e.g. creating a new transmission of data based on a comparison with previously sent data), to the teachings of ISCHIZAKA (e.g. remotely monitoring operation data received from an air conditioner, where the operating data represents the information), would achieve an expected and predictable result via combining said elements using known methods.  The application of the methods of McFarland for selectively communicating new transmission information to the method of communicating data of ISCHIZAKA would have yield an improved invention by reducing power consumption by adjusting when data is reported (McFarland, 0004-0005)








Examiner Notes:
Allowance Discussion:
      The Examiner submits that but for the 35 USC 112 issues, the prior art does not teach or suggest the inclusion of dependent claims 4-5, 10-12, 14-17.  The claims are conditionally allowed but for the 35 USC 112(b) and written description issues. 
 

Claim Interpretation:
                        Claims 5 and 15 recite relative terminology, namely “larger” and “communication volume necessary for a handshake.”  Applicant’s specification teaches “To further reduce the communication volume, the transmission information creation unit60 may create first transmission information by extracting only appliance information in whichcontent is changed from that of the appliance information included in first transmission information previously sent from the transmission unit 70. In this case, appliance informationthat is included in the previous first transmission information and in which content is notchanged can be excluded from the next first transmission information. Accordingly, theamount of information of the first transmission information can be reduced. Incommunication to the first reception processing unit 110, a communication volume necessary for a handshake is large, and a reduction in the amount of information of the first transmission,” page 18 lines 1-10),” page 19 lines 1-10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

TCP/IP handshaking
    20180102977  20130013805 

Memory Buffers
   20190004949- ABSTRACT  20180088863  20170090755  20170060439

Data Reporting Intervals
20170187588  20070242688

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/        Patent Examiner, Art Unit 2117